Per Curiam.
We think, under the circumstances disclosed by the record, the learned justice erred in denying the application. The reference should have been opened for the purpose of enabling Mr. WyckofE to establish his claim derived from the assignment, whatever it may be, with liberty to introduce such evidence as he may be advised upon all the questions to be passed upon by the said referee affecting the distribution of the fund. We think, however, this should be on condition that the appellant pay ten dollars costs of the motion, and shall also pay such additional referee’s fees as shall be incurred in consequence of the order made herein.
Order appealed reversed and motion granted upon conditions above mentioned.